UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

 

In Re:
Chapter: 13
Rocco DeMara Case No.: 19-2353 1-shl

Debtor.

 

CREDITOR LOSS MITIGATION AFFIDAVIT SETTING FORTH INFORMATION NEEDED
AFTER INITIAL SUBMISSION
STATE OF NEW YORK )

COUNTY OF NASSAU )

I, Nicholas J. Bebirian, Esq., am an attorney duly admitted to practice law in this Court, and am an
attorney associated with the law firm of Gross Polowy, LLC counsel to Rushmore Loan Management
Services, LLC. I hereby state as follows based on information provided by loss mitigation representatives

of Rushmore Loan Management Services, LLC:

1. Upon review of the recently submitted financial documents for loss mitigation review, Rushmore
Loan Management Services, LLC has determined the following documents must be submitted to

continue reviewing the Debtors for a potential loan modification:

° Please provide most recent Imonth paystubs for Rocco & Tyra;

° please provide most recent Imonth bank statement for Rocco & Tyra;
° please provide a copy of 2018 tax returns for Rocco;

° please provide proof of funds for down payment.

2. It is advised that the Secured Creditor reserves the right to request additional documentation based
upon further review of the information received.

DATED: January 30, 2020
Westbury, New York

i ciae

 

Nicholas J. Bebirian, Esq.

Gross Polowy, LLC

Attorneys for Secured Creditor
Rushmore Loan Management
Services, LLC

900 Merchants Concourse, Suite 201
Westbury, New York 11590
Telephone 716-253-6218

Sworn to before me this sof
day of January, 2020.

BRIAN D. GOLDBERG

° Notary Peblic, State of Now York
No. 02G78187534

: Quailfied in Maasau County ce22
Notary Publie_————_>- Commission Expires February 26, 2631
